                                          Case 4:19-cv-04176-KAW Document 43 Filed 07/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HENRY OCAMPO,                                       Case No. 19-cv-04176-KAW
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTIONS TO
                                   9             v.                                          FILE UNDER SEAL
                                  10     HEITECH SERVICES, INC.,                             Re: Dkt. No. 40, 42
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 2, 2020, Defendant Heitech Services, Inc. filed a motion for summary judgment.

                                  14   (Dkt. No. 39.) Defendant also filed a motion to file two exhibits under seal: (1) a copy of the

                                  15   signature pages to the Subcontract Agreement Modification 009, and (2) a copy of the full

                                  16   Subcontract Agreement Modification. (Dkt. No. 40 at 2.) Defendant asserts that the documents

                                  17   contain trade secrets and are contracts that are not publicly available. On July 16, 2020, Plaintiff

                                  18   Henry Ocampo filed a motion to file under seal the same contract and deposition testimony related

                                  19   to the contract. (Dkt. No. 42.)

                                  20          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  21   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  22   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc'ns, Inc., 435

                                  23   U.S. 589, 597 n.7 (1978)). “Unless a particular court record is one traditionally kept secret, a

                                  24   strong presumption in favor of access is the starting point.” Id. (internal quotation omitted). The

                                  25   burden is therefore on the party seeking to seal a judicial record to “overcom[e] this strong

                                  26   presumption by meeting the 'compelling reasons' standard. That is, the party must articulate

                                  27   compelling reasons supported by specific factual findings that outweigh the general history of

                                  28   access and the public policies favoring disclosure. . . .” Id. at 1178-79 (internal quotations
                                             Case 4:19-cv-04176-KAW Document 43 Filed 07/20/20 Page 2 of 2




                                   1   omitted). “‘[C]ompelling reasons’ sufficient to outweigh the public's interest in disclosure and

                                   2   justify sealing court records exist when such court files might have become a vehicle for improper

                                   3   purposes, sch as the use of records to gratify private spite, promote public scandal, circulate

                                   4   libelous statements, or release trade secrets.” Id. at 1179.

                                   5              Here, the parties’ request to seal an entire contract is overbroad. While certain terms in the

                                   6   contract may be trade secret, it does not appear the entire contract is trade secret; for example, the

                                   7   legislative mandate of the Office of Minority Health, the hours of operation of an office, and the

                                   8   requirement of compliance with accessibility standards would not be matters of trade secret.1

                                   9   Indeed, Defendant describes several of the terms in the motion for summary judgment, which is

                                  10   not under seal. (E.g., Dkt. No. 39 at 14 (describing revisions to the contract that purportedly

                                  11   eliminated Plaintiff’s job duties).) This suggests that such information does not involve trade

                                  12   secrets.
Northern District of California
 United States District Court




                                  13              Accordingly, the Court DENIES the parties’ motions to file under seal. The parties may

                                  14   file a renewed motion to file the exhibits under seal within two weeks of the date of this order.

                                  15   The renewed motion must be narrowly tailored to information that is sealable and must explain

                                  16   why the information constitutes trade secrets.

                                  17              IT IS SO ORDERED.

                                  18   Dated: July 20, 2020
                                                                                                __________________________________
                                  19                                                            KANDIS A. WESTMORE
                                  20                                                            United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   1
                                           This is not an exhaustive list.
                                                                                            2
